
	

114 SRES 336 ATS: Honoring the Portland Timbers as the champions of Major League Soccer in 2015.
U.S. Senate
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 336
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2015
			Mr. Wyden (for himself and Mr. Merkley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the Portland Timbers as the champions of Major League Soccer in 2015.
	
	
 Whereas on December 6, 2015, the Portland Timbers won the Major League Soccer Cup, the championship match of Major League Soccer;
 Whereas by defeating the Columbus Crew by a score of 2 to 1, the Portland Timbers won their first Major League Soccer championship and the 20th edition of the Major League Soccer Cup;
 Whereas Portland Timbers players Diego Valeri and Rodney Wallace scored goals in the Major League Soccer Cup;
 Whereas Portland Timbers midfielder Diego Valeri was designated by Major League Soccer as the Most Valuable Player of the Major League Soccer Cup;
 Whereas the victory of the Portland Timbers in the Major League Soccer Cup was the first Major League Soccer championship win for Portland Timbers head coach, Caleb Porter, and Portland Timbers owner, Merritt Paulson;
 Whereas by doing charity work, the Portland Timbers organization inspires the people of Portland, Oregon, both on the soccer field and in the community;
 Whereas the Timbers Army and the fans of the Portland Timbers, who inspire and exemplify Rose City pride by filling Providence Park with songs, scarves, flags, and confetti, and contributing to the community with charity work, are the best fans in Major League Soccer; and
 Whereas the success of the Portland Timbers soccer team will— (1)broaden an appreciation of athletics in young people; and
 (2)encourage Oregonians to volunteer in their communities: Now, therefore, be it   That the Senate—
 (1)honors the Portland Timbers as the champions of Major League Soccer in 2015; (2)recognizes the outstanding achievement of the Portland Timbers team, ownership, and staff; and
 (3)requests that the Secretary of the Senate prepare an enrolled copy of this resolution for— (A)Portland Timbers owner Merritt Paulson;
 (B)Portland Timbers head coach Caleb Porter; and (C)Portland Timbers general manager Gavin Wilkinson.
